Case 1:20-cv-00048-HCN-DAO Document 38 Filed 04/01/21 PageID.330 Page 1 of 6




Michael W. Young, USB 12282
Lauren Hunt, USB 14682
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
MYoung@parsonsbehle.com
LHunt@parsonsbehle.com

Attorneys for Plaintiff


                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH


JANE DOE 1                                            ATTORNEY PLANNING MEETING
                                                      REPORT
        Plaintiff,

v.                                                    Case No. 1:20-cv-00048-HCN-DAO

OGDEN CITY SCHOOL DISTRICT ,                          Judge Howard C. Nielsen, Jr.

                                                      Magistrate Judge Daphne A. Oberg

        Defendant.

1.      PRELIMINARY MATTERS:
        a.       Describe the nature of the claims and affirmative defenses:
        b.       This case is   _____ not referred to a magistrate judge
                                _X____ referred to magistrate judge Daphne A. Oberg
                                       __X_under 636(b)(1)(A)
                                       ______under 636(b)(1)(B)
                                _____ assigned to a magistrate judge under General Order 07-001
                                       and
                                       ____ all parties consent to the assignment for all
                                               proceedings or
                                       ____ one or more parties request reassignment to a district
                                               judge


                                                  1
PBL\4818-9102-9219.v1-3/31/21
Case 1:20-cv-00048-HCN-DAO Document 38 Filed 04/01/21 PageID.331 Page 2 of 6




        c.       Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on 3/24/21             (specify
                 date) at       Zoom conference     (specify location).
                 The following attended:
                         ___Lauren Hunt_____________________________name of attorney,
                         counsel for ____Jane Doe 1______________________name of party
                         ______Kyle Kaiser__________________________name of attorney,
                         counsel for __Ogden City School District_________name of party
        d.       The parties _____ have exchanged or _X____ will exchange by _4/_23_/_21__
                 the initial disclosures required by Rule 26(a)(1).
        e.       Pursuant to Fed. R. Civ. P. 5(b)(2)(D), the parties agree to receive all items
                 required to be served under Fed. R. Civ. P. 5(a) by either (i) notice of electronic
                 filing, or (ii) email transmission. Such electronic service will constitute service
                 and notice of entry as required by those rules. Any right to service by USPS mail
                 is waived.
2.      DISCOVERY PLAN: The parties jointly propose to the court the following discovery
        plan: Use separate paragraphs or subparagraphs as necessary if the parties disagree.
        a.       Discovery is necessary on the following subjects: Briefly describe the subject
                 areas in which discovery will be needed.

        All claims and defenses as outlined in the Complaint and Answer, including expert
                discovery.
        b.       Discovery Phases
                 Specify whether discovery will (i) be conducted in phases, or (ii) be limited to or
                 focused on particular issues. If (ii), specify those issues and whether discovery
                 will be accelerated with regard to any of them and the date(s) on which such
                 early discovery will be completed.
       Discovery will be held on all issues and areas in the underlying case. Except for
expert discovery, the parties do not anticipate conducting discovery in phases or focused on
particular issues.
        c.       Designate the discovery methods to be used and the limitations to be imposed.
                 (1)     For oral exam depositions, (i) specify the maximum number for the
                         plaintiff(s) and the defendant(s), and (ii) indicate the maximum number of
                         hours unless extended by agreement of the parties.
                         Oral Exam Depositions
                         Plaintiff(s) __10__


                                                   2
PBL\4818-9102-9219.v1-3/31/21
Case 1:20-cv-00048-HCN-DAO Document 38 Filed 04/01/21 PageID.332 Page 3 of 6




                         Defendant(s) _10____
                         Maximum number of hours per deposition __7___
                 (2)     For interrogatories, requests for admissions, and requests for production
                         of documents, specify the maximum number that will be served on any
                         party by any other party.
                         Interrogatories __30___
                         Admissions _30____
                         Requests for production of documents __30___
                 (3)     Other discovery methods: Specify any other methods that will be used and
                         any limitations to which all parties agree.
        d.       Discovery of electronically stored information should be handled as follows: Brief
                 description of parties’ agreement.
                 All documents shall be produced in native format.

        e.       The parties have agreed to an order regarding claims of privilege or protection as
                 trial preparation material asserted after production, as follows: Brief description of
                 provisions of proposed order.
                 An amended proposed protective order is separately provided.
        f.       Last day to file written discovery 10/30/21
        g.       Close of fact discovery 11/30/2021
        h.       (optional) Final date for supplementation of disclosures under Rule 26(a)(3) and
                 of discovery under Rule 26(e) our requirements for supplementation are
                 continuing
3.      AMENDMENT OF PLEADINGS AND ADDITION OF PARTIES:
        a.       The cutoff dates for filing a motion to amend pleadings are: specify date
                 Plaintiff(s) 6/1/21   Defendant(s) 6/1/21
        b.       The cutoff dates for filing a motion to join additional parties are: specify date
                 Plaintiff(s) 6/1/21 Defendants(s) 6/1/21
                 (NOTE: Establishing cutoff dates for filing motions does not relieve counsel
                 from the requirements of Fed. R. Civ. P. 15(a)).
4.      EXPERT REPORTS:
        a.       The parties will disclose the subject matter and identity of their experts on
                 (specify dates):
                 Party(ies) bearing burden of proof 1/1/22
                 Counter Disclosures 2/1/22


                                                   3
PBL\4818-9102-9219.v1-3/31/21
Case 1:20-cv-00048-HCN-DAO Document 38 Filed 04/01/21 PageID.333 Page 4 of 6




         b.       Reports from experts under Rule 26(a)(2) will be submitted on (specify dates):
                  Party(ies) bearing burden of proof 2/15/22
                  Counter Reports 3/15/22
5.       OTHER DEADLINES:
         a.       Expert Discovery cutoff:          5/15/22
         b.       Deadline for filing dispositive1 or potentially dispositive motions including
                  motions to exclude experts where expert testimony is required to prove the case.
                   6/15/22
         c.       Deadline for filing partial or complete motions to exclude expert testimony
                  6/15/22
6.       ADR/SETTLEMENT:
         Use separate paragraphs/subparagraphs as necessary if the parties disagree.
         a.       The potential for resolution before trial is: ___ good ___ fair ____ poor
         The potential for resolution before trial is unknown at this time.
         b.       The parties intend to file a motion to participate in the Court’s alternative dispute
                  resolution program for:          settlement conference (with magistrate judge): __X___
                  (after discovery has been completed)
                  arbitration: _____           mediation: _____
         c.       The parties intend to engage in private alternative dispute resolution for:
                  arbitration: ______ mediation: _____
d.       The parties will re-evaluate the case for settlement/ADR resolution on (specify date):
         6/15/22
7.       TRIAL AND PREPARATION FOR TRIAL:
         a.       The parties should have _14_ days after service of final lists of witnesses and
                  exhibits to list objections under Rule 26(a)(3) (if different than the 14 days
                  provided by Rule).
         b.       This case should be ready for trial by: specify date 10/3/22
                  Specify type of trial: Jury X                Bench
         c.       The estimated length of the trial is: specify days _7-10___


1
  Dispositive motions, if granted, resolve a claim or defense in the case; nondispositive motions, if granted, affect
the case but do not resolve a claim or defense.

                                                           4
PBL\4818-9102-9219.v1-3/31/21
Case 1:20-cv-00048-HCN-DAO Document 38 Filed 04/01/21 PageID.334 Page 5 of 6




_/s/ Lauren Hunt, Michael Young__________________   Date: _3__/_26__/_21__
Signature and typed name of Plaintiff(s) Attorney
__/s/ Kyle J. Kaiser____________________________    Date: __3_/_29__/_21__
Signature and typed name of Defendant(s) Attorney




                                           5
PBL\4818-9102-9219.v1-3/31/21
Case 1:20-cv-00048-HCN-DAO Document 38 Filed 04/01/21 PageID.335 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 1, 2021, I caused a true and correct copy of the foregoing to

be filed using the Court’s electronic filing system, which effectuated service of such filing upon

all counsel of record.



                                                      /s/ Michael W. Young




                                                 6
PBL\4818-9102-9219.v1-3/31/21
